Citation Nr: 0730298	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a neurological 
disorder, variously claimed as multiple sclerosis, a spinal 
cord tumor and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

By rating action dated in March 1986, the Regional Office 
(RO) denied service connection for a skin rash, to include as 
due to exposure to Agent Orange.  The veteran was informed of 
this decision and of his right to appeal by a letter dated in 
April 1986, but a timely appeal was not received.  After he 
again sought service connection for a skin disability, by 
letter dated in March 1994, the RO advised the veteran that 
service connection could be allowed for specific conditions 
secondary to exposure to herbicides, but that his claimed 
skin rash was not one of those conditions and that, 
therefore, his claim was denied.  He was notified of his 
appellate rights.  

Since the previous RO decision, new Department of Veterans 
Affairs (VA) regulations have been implemented governing 
eligibility for service connection based on exposure to Agent 
Orange.  Accordingly, the Board will consider the veteran's 
current claim for service connection for a skin disability 
due to residuals of Agent Orange on a de novo basis, without 
regard to finality of the previous RO decision.  See Routen 
v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (citing 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (a change 
in a VA regulation can constitute a new basis for entitlement 
to a benefit)).

In a January 1992 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
notified of this determination and of his right to appeal by 
a letter dated the following month, but a timely appeal was 
not received.  The veteran subsequently sought to reopen his 
claim for service connection for PTSD.  In a rating decision 
dated in August 2004, the RO concluded that new and material 
evidence had been submitted, but denied service connection 
for PTSD on the merits.  In addition, the RO denied service 
connection for degenerative disc disease of the lumbar spine, 
a spinal cord tumor, and carpal tunnel syndrome.  

The Board of Veterans' Appeals (Board) points out that the 
supplemental statement of the case issued in December 2006 
included the issues of service connection for spinal cord 
tumor, now diagnosed as multiple sclerosis, to include as due 
to exposure to herbicides, and service connection for carpal 
tunnel syndrome, now claimed and diagnosed as multiple 
sclerosis.  The Board has, accordingly, characterized the 
issues as set forth on the preceding page.  

In a February 2006 Statement in Support of Claim, the veteran 
withdrew his claim for service connection for diabetes 
mellitus.

The issue of entitlement to service connection for a 
neurological disorder, variously classified, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in January 1992, the RO denied 
service connection for PTSD.

2.  The evidence added to the record since the January 1992 
RO decision provides a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  The competent medical evidence fails to establish that 
the veteran has PTSD.  

4.  The service medical records are negative for complaints 
or findings of any skin disability.

5.  A skin disability was initially demonstrated many years 
after service, and there is no clinical evidence that it is 
related to service or exposure to Agent Orange therein.

6.  Any in-service complaints referable to the lumbar spine 
were acute and transitory and resolved without residual 
disability.

7.  The veteran's current low back disability was initially 
manifested many years after service, and there is no 
competent medical evidence to link it to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304(f) (2007).

3.  A skin disability, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1116(a), 5107 (West 
2002); 38 C.F.R. §§  3.307, 3.309 (2007).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private and VA medical records, to include 
the reports of VA examinations, and the veteran's testimony 
at a hearing before the undersigned.  

In addition, the Board acknowledges that the letter to the 
veteran concerning the VCAA did not inform him of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light 
of the determination in this case that new and material 
evidence has been submitted concerning the claim for service 
connection for PTSD, and since the RO has considered the 
claim on the merits, no prejudice to the veteran will result 
from the Board's adjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby). 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
medical records, private and VA medical records, and the 
reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	I.  PTSD-New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for PTSD is the RO's January 
1992 determination.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for a psychiatric disability at 
the time of the January 1992 RO determination, and the 
evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The RO denied the veteran's claim for service connection for 
PTSD in January 1992 on the basis that PTSD had not been 
demonstrated during service or at any time following service.  
The additional evidence includes an October 1996 report from 
a private psychologist.  Following an examination, the 
diagnoses included PTSD.  

Thus, the evidence relates to a previously unestablished 
fact, that is, the existence of PTSD, and furnishes a 
reasonable possibility of substantiating the appellant's 
claim for service connection for PTSD.  Accordingly, the 
claim is reopened.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as noted above, the February 2004 VCAA 
letter advised the veteran of what the evidence must show to 
establish service connection and to identify medical 
evidence.  This letter informed the veteran that VA would 
make reasonable efforts to obtain evidence and that he could 
send VA the necessary evidence.  In essence, the veteran has 
been afforded the opportunity to present all available 
evidence and argument as to the merits of the claim.  The 
Board is, therefore, of the opinion that the veteran will not 
be prejudiced by its consideration of this issue on its 
merits.

The issue remains whether service connection for PTSD is 
warranted.  The evidence supporting the veteran's claim 
includes the fact that he served in Vietnam and was awarded 
the Combat Action Ribbon.  VA outpatient treatment records 
disclose that he was seen in June 1985, and his complaints 
included insomnia, nightmares, frequent headaches and 
episodes of anxiety.  In March 1986, it was noted that he had 
some Vietnam problems, and that he had delayed stress 
syndrome.  It was reported that he had nightmares, dreams of 
the war and nervousness.  The veteran reported in June 1986 
that he had been locked up while in a VA facility in the 
early 1970's.  

As noted above, the veteran was seen by a private 
psychologist in October 1996.  He related that he had been 
treated as an inpatient at the Murfreesboro VA hospital upon 
returning from Vietnam.  He said that he had difficulty 
functioning and was on drugs.  The veteran asserted that he 
had dreams every night of his Vietnam experiences.  He also 
described flashbacks.  The diagnoses included PTSD.  

During the VA psychiatric examination in April 2004, the 
veteran again stated that he had voluntarily committed 
himself to a VA hospital soon after his discharge from 
service.  He claimed that he had not received any treatment 
and checked himself out of the unit after nine days.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records, including 
the report of a VA psychiatric examination in April 2004.  

The service medical records are negative for complaints or 
findings of any psychiatric disability.  A psychiatric 
evaluation on the separation examination in January 1971 was 
normal.

The record shows that the veteran was admitted to the VA 
hospital in Nashville, Tennessee in May 1971 after he 
sustained burns on his body.  There were no complaints or 
findings concerning any psychiatric disability.  

In his claim for service connection submitted in November 
1991, the veteran indicated that he had been treated for PTSD 
at the Murfreesboro, Tennessee VA hospital in 1973.  A 
December 1991 report of contact discloses that a search for 
outpatient treatment records for 1973 showed no appointments 
on file.

The veteran was afforded a VA psychiatric examination in 
April 2004.  The examiner noted that he had reviewed the 
claims folder.  Although, as noted above, the veteran 
reported being hospitalized shortly after service, when asked 
about the details of his stay, the examiner stated that he 
was vague in reporting that he had had legal trouble.  The 
veteran described various in-service stressors.  Following a 
mental status evaluation, the diagnosis was major depressive 
disorder, in partial remission.  

The examiner commented that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  He met the stressor 
criterion, as he experienced combat situations that were 
life-threatening.  The examiner also noted that the veteran 
reported that he experienced recurrent distressing dreams 
about his Vietnam experiences almost every night and that he 
reported feelings of guilt, sleep disturbance and anhedonia.  
The examiner further stated that there was little, if any, 
evidence of avoidance symptoms, and the veteran denied 
feelings of detachment or estrangement from others, 
exaggerated startle response, hypervigilance, restricted 
range of affect or foreshortened sense of the future.  He 
acknowledged that a private psychologist had diagnosed PTSD 
in 1996, but commented that the veteran did not present on 
the examination with the range and severity of symptoms 
necessary to meet the full criteria.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the diagnosis of PTSD made by the private 
psychologist was not predicated on a review of the claims 
folder and provided no rationale to support his conclusion.  
The Board, therefore, attaches greater weight to the opinion 
of the VA physician, which was predicated on a review of the 
clinical record, and specifically considered the conclusion 
of the private psychologist that the veteran had PTSD.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.



	II.  Skin rash

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The main argument advanced by the veteran is that his skin 
disability, variously diagnosed as dermatitis, a fungal 
infection and eczema, is due to his exposure to Agent Orange 
during service.  The Board acknowledges that the veteran 
served in Vietnam and that, therefore, it is conceded that he 
was exposed to Agent Orange.  It must be emphasized, however, 
that the skin disabilities he has are not on the list of 
diseases found to have been associated with exposure to Agent 
Orange.  

The evidence supporting the veteran's claim for service 
connection for his skin disability includes his statements 
and some medical evidence.  In this regard, the Board notes 
that when he was seen at a VA outpatient treatment clinic in 
June 1985, the veteran related that he had had a rash on his 
forearms since 1974.  He asserted that he was exposed to 
Agent Orange in service.  The diagnosis was eczematous 
dermatitis.  He reported a rash on his arms, hands and legs 
in June 1988.  The diagnosis was atopic dermatitis.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records are negative for complaints or 
findings of a skin disability.  The skin was evaluated as 
normal on the separation examination in January 1971.  The 
initial indication following service of any skin problems was 
in June 1985.  At that time, the veteran claimed to have had 
a skin rash since 1974, approximately three years following 
his discharge from service.  

The veteran was afforded an Agent Orange evaluation in June 
1986, and reported that he had had a chronic skin rash for 
about seven or eight years.  He claimed it would partially 
clear up and then get worse.  He also stated that he had been 
to a private physician (though not a dermatologist) for 
treatment, and that the medications helped, but the problem 
remained.  

Following a VA general medical examination in March 2004, the 
pertinent impression was eczema which the veteran had had for 
the past several years.  The examiner also stated that the 
veteran had dyshidrosis.

There is simply no competent medical evidence establishing 
that the current skin disability was present in service, or 
related to exposure to Agent Orange therein.  The fact 
remains that there is no clinical evidence that the veteran 
has any disease listed in 38 C.F.R. § 3.309(e).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused a skin disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
March 2005 report (Update 2004), the NAS made no specific 
findings concerning dermatitis or eczema.  It was stated that 

[t]he comprehensive review and evaluation 
of the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  72 Fed. Reg. 32,395 (June 5, 
2007).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of his skin disability.  In the 
absence of any current findings relating this to service, 
there is no basis on which service connection may be granted 
for the currently diagnosed skin disability.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a skin disability, to 
include as due to exposure to Agent Orange.

	III.  Degenerative disc disease of the lumbar spine 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim includes some 
medical evidence and his statements.  In this regard, the 
Board notes that the service medical records reveal that the 
veteran was seen in April 1969 for complaints including 
slight pain in the back.  Medication was prescribed.  He 
reported discomfort in his back when seen at a VA outpatient 
treatment clinic in June 1985.  No findings were recorded.  

The veteran was examined by a private physician in October 
1996.  It was reported that an X-ray study of the lumbar 
spine revealed no acute fracture with mild degenerative 
changes at L2-3 and L3-4.  An X-ray study of the lumbar spine 
on VA general medical examination in March 2004 revealed 
degenerative disc disease of the lumbar spine.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  Although, 
as noted above, the veteran did report back pain on one 
occasion during service, he was seen for complaints including 
headache, cough and sore throat.  There is no further 
clinical evidence of treatment for back pain, and the spine 
was normal on the separation examination in January 1971.  

It is significant to point out that when the veteran was 
examined by a private physician in March 1996, he related 
that he had been involved in a motor vehicle accident about 
six months earlier.  He stated that he had injured his lumbar 
spine in the accident.  

The veteran testified before the undersigned that he hurt his 
back in service when he fell off a tank.  He claimed that he 
had not sought any treatment for it during service.  He also 
appeared to argue that he was given steroids for a skin rash 
and that led to his back problems.  The Board emphasizes that 
there is no clinical evidence to support this allegation.  In 
any event, service connection has not been established for 
any skin rash, so there is no basis for a grant of service 
connection for a back disability on a secondary basis.  It 
must also be noted that the veteran attributed his low back 
symptoms to a motor vehicle accident that occurred many years 
after service.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the onset of any back disability.  The evidence 
demonstrates that a low back disability was initially 
manifested many years after service, and there is no clinical 
evidence to relate it to service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for degenerative 
disc disease of the lumbar spine.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD and, to this extent, 
the appeal is granted and the claim is reopened.

Service connection for PTSD is denied.

Service connection for a skin disability is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a neurological disorder, variously classified as multiple 
sclerosis, a spinal tumor and carpal tunnel syndrome.  

VA medical records show that in June 1986, the veteran 
reported headaches, including a history of headaches four 
years earlier.  There was no history of numbness, paralysis 
or seizures.  He said that at night he had some numbness in 
bed, but that after he is up and active, this disappeared.  
An Agent Orange examination in June 1986 shows that the 
veteran reported that he had injured his upper back on the 
job five years earlier.  In November 1991, the veteran 
complained of a constant pain in the neck and intermittent 
numbness and tingling in both arms.  He asserted the symptoms 
had been present for 15 years, and were worse recently.  

Magnetic resonance imaging of the cervical spine at a private 
facility in February 2004 was suspicious for a primary cord 
neoplasm.  Multiple sclerosis was also a possibility.  

The veteran was seen by a private neurologist in April 2004.  
It was reported that the veteran's symptoms started in 2001.  
At that time, he began to experience a slow and insidious 
onset of weakness in his arms and legs.  This was associated 
with cramping of the muscles of his lower extremities.  He 
also had severe pain beginning in the back, and going down 
his legs.  It was reported that he had been evaluated by 
another physician and found to have carpal tunnel syndrome 
and peripheral neuropathy.  It was also noted that a recent 
magnetic resonance imaging of the cervical spine showed 
findings of a spinal cord tumor.  Following an examination, 
the pertinent impressions were intramedullary spinal cord 
tumor; progressive neurologic dysfunction; rule out combined 
upper and lower motor neuron disease; peripheral neuropathy; 
and carpal tunnel syndrome.  

The veteran was seen by another private physician in June 
2005.  The impression was recurrent cervical cord lesion, 
likely demyelinating disease, such as cervical form of 
multiple sclerosis.  It was indicated that it was felt that a 
tumor was less likely.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AMC/RO for action as 
follows:

1.  The AMC/RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a neurological 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the AMC/RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA neurological examination by a 
specialist in neurology to determine the 
nature and etiology of any neurological 
disease.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  

Following review of the claims file and 
examination of the veteran, the examiner 
should specify what neurological 
disability, if any, the veteran has.  In 
addition, he/she should be requested to 
furnish an opinion concerning when the 
disability first manifested symptoms and 
should identify the evidence upon which 
this conclusion is based.  Further, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any neurological condition it is 
related to service.  (The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.).  The 
rationale for any opinion expressed 
should be set forth.  If the above 
requested opinions cannot be provided 
without resort to mere speculation, the 
examiner should indicate such.

3.  Following completion of the above, 
the AMC/RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


